4




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

    UNITED STATES OF AMERICA              :     Hon. John M. Vazquez, U.S.D.J.

                v.                        :     Crim. No. 18-487

    BARAKAA WELTON
                                                                          (by
                          ORDER FOR CONTINUANCE

          This matter having come before the Court on the joint application of Craig

    Carpenito, United States Attorney for the District of New Jersey            Andrew

    Macurdy, Assistant United States Attorney) and defendant Barakaa Welton (by

    Chester Keller, Esq.), for an order granting a third continuance of the

    proceedings in the above-captioned matter; and the defendant being aware that

    he has the right to have this matter brought to trial within 70 days of the date of

    his appearance before a judicial officer of this court pursuant to 18 U.S.C. §

    3 161(c)(1); and the defendant having consented to the continuance and waived

    such right, and this being the third request for a continuance in this matter, and

    for good cause shown,

          IT IS THE FINDING OF THIS COURT that this action should be continued

    for the following reasons:

                 (1)   Taking into account the exercise of diligence, the facts of this

    case require that defense counsel and the United States be permitted a

    reasonable amount of additional time for effective preparation in this matter;

                 (2)   Plea negotiations are anticipated, and both the United States

    and the defendant desire additional time to negotiate a plea agreement, which

    would render any subsequent trial of this matter unnecessaiy;
            (3)    The   defendant has   consented    to   the   above-referenced

continuance; and

            (4)    The granting of a continuance will likely conserve judicial

resources; and

            (5)    As a result of the foregoing, pursuant to 18 U.S.C.          §
3 161(h)(7), the ends of justice served by granting the continuance outweigh the

best interest of the public and the Defendant in a speedy trial.
                                       ,7fr
             IT IS, therefore, on this ) I day of January, 2019 ORDERED that:

      (1)   This action is continued under the Speedy Trial Act from the date

this Order is signed through and including April 30, 2019; and

      (2)   The period from the date this Order is signed through and including

April 30, 2019, shall be excludable in computing time under the Speedy Trial Act

of 1974.


                               THE HONORABLE JO I.AZQUEZ
                               United States District Judge

Consented and Agreed to by:



Andrew Macurdy
Ass tant U.S. Attorney



Damelle Alfonzo al man
Chief, Public Prot c on Unit



Chester Keller, Esq.
Counsel for Defendant
